 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 JOSHUA ROBERTS,                                          Case No.: 2:18-cv-00649-APG-NJK

 4          Plaintiff                                   Order (1) Directing Clerk’s Office to Seal
                                                           ECF No. 39 and (2) Directing the
 5 v.                                                    Defendants to File a Redacted Publicly
                                                                   Accessible Version
 6 LAS VEGAS METROPOLITAN POLICE
   DEPARTMENT, et al.,
 7
        Defendants
 8

 9         The defendants filed exhibits attached to their summary judgment motion that contain

10 personal identifiers, such as plaintiff Joshua Roberts’ social security number, date of birth, and

11 home address and Sarah Marsden’s date of birth and home address, without redacting that

12 information as required under Local Rule IC 6-1. See, e.g., ECF No. 39 at 21, 33, 43. I therefore

13 direct the clerk of court to seal ECF No. 39. Within 15 days of the date of this order, the

14 defendants shall file a publicly accessible version of ECF No. 39 and all exhibits, with proper

15 redactions consistent with Local Rule IC 6-1.

16         IT IS THEREFORE ORDERED that the clerk of court shall seal ECF No. 39.

17         IT IS FURTHER ORDERED that within 15 days of the date of this order, the defendants

18 shall file a publicly accessible version of ECF No. 39 and all exhibits, with proper redactions

19 consistent with Local Rule IC 6-1.

20         DATED this 25th day of September, 2019.

21

22
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
23
